          Case 2:15-cv-05642-CAS-JC Document 342 Filed 06/12/19 Page 1 of 10 Page ID #:4491



                  1 CHRISTINE LEPERA (admitted pro hac vice)
                      ctl@msk.com
                  2 JEFFREY M. MOVIT (admitted pro hac vice)
                      jmm@msk.com
                  3 JACOB D. ALBERTSON (admitted pro hac vice)
                      j1a@msk.com
                  4 MITCHELL SILBERBERG & KNUPP LLP
                    437 Madison Avenue, 25th Floor
                  5 New York, New York 10022
                    Telephone: (212) 509-3900
                  6 Facsimile: (212) 509-7239
                  7 AARON M. WAIS (SBN 250671)
                      amw@msk.com
                  8 GABRIELLA A. NOURAFCHAN (SBN 301594)
                      gan@msk.com
                  9 MITCHELL SILBERBERG & KNUPP LLP
                    2049 Century Park East, 18th Floor
                 10 Los Angeles, California 90067
                    Telephone: (310) 312-2000
                 11 Facsimile: (310) 312-3100
                 12 GREENBERG TRAURIG, LLP
                    VINCENT H. CHIEFFO (SBN 49069)
                 13 Email: ChieffoV@gtlaw.com
                    ALANA C. SROUR (SBN 271905)
                 14 Email: SrourA@gtlaw.com
                    1840 Century Park East, Suite 1900
                 15 Los Angeles, CA 90067-2121
                    Telephone: 310-586-7700
                 16 Facsimile: 310-586-7800
                 17 Attorneys for Defendants
                 18                        UNITED STATES DISTRICT COURT
                 19     CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                 20 MARCUS GRAY, et al.,          CASE NO. 2:15-cv-05642-CAS (JCx)
                 21               Plaintiffs,                  Honorable Christina A. Snyder
                 22       v.                                   DEFENDANTS’ MOTION IN
                                                               LIMINE NO. 6 TO EXCLUDE
                 23 KATHERYN ELIZABETH HUDSON,                 EVIDENCE OF CRITICAL
                    et al.,                                    ACCLAIM FOR “JOYFUL NOISE”
                 24                                            IN THE CHRISTIAN MUSIC
                            Defendants.                        COMMUNITY
                 25
                                                               Final Pretrial Conference
                 26                                            Date:        July 1, 2019
                                                               Time:        11:00 a.m.
                 27                                            Courtroom: 8D – 8th Fl., First Street
    Mitchell     28                                            Filed:   July 1, 2014
  Silberberg &                                                 Trial:   July 16, 2019
   Knupp LLP
11134805.1
                               DEFENDANTS’ MIL NO. 6 EXCLUDING EVIDENCE OF CHRISTIAN SUCCESS
          Case 2:15-cv-05642-CAS-JC Document 342 Filed 06/12/19 Page 2 of 10 Page ID #:4492



                  1                       NOTICE OF MOTION AND MOTION
                  2 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
                  3        PLEASE TAKE NOTICE THAT at the Pretrial Conference in this matter
                  4 on July 1, 2019, at 11:00 a.m., or as soon thereafter as counsel may be heard, in
                  5 Courtroom 8D of the Federal Courthouse located at 350 West 1st Street, Los
                  6 Angeles, CA 90012, Defendants Capitol Records, LLC, Jordan Houston, Lukasz
                  7 Gottwald, Sarah Theresa Hudson, Karl Martin Sandberg, Henry Russell Walter,
                  8 UMG Recordings, Inc., Universal Music Group, Inc., WB Music Corp., Kobalt
                  9 Music Publishing America, Inc., Kasz Money, Inc., Katheryn Elizabeth Hudson,
                 10 and Kitty Purry, Inc. (collectively “Defendants”) will and hereby do move for an
                 11 order excluding evidence or argument of the alleged critical acclaim of “Joyful
                 12 Noise” and the album on which it appeared, Our World Redeemed, within the
                 13 Christian music community, including evidence that:
                 14        1.      In January 2009, Our World Redeemed was a nominee for the Best
                 15 Rap/Hip Hop Gospel Album of the Year at the Stellar Awards.
                 16        2.      In February 2009, Our World Redeemed was a nominee for the Best
                 17 Rock or Rap Gospel Album at the 51st Annual Grammy Awards.
                 18        3.      In April 2009, “Joyful Noise” was a nominee for the Best Rap/Hip
                 19 Hop Song of the Year at the 40th GMA Dove Awards.
                 20        4.      Our World Redeemed appeared on a Billboard “Top Christian”
                 21 albums chart in 2008.
                 22        5.      Our World Redeemed appeared on a Billboard “Top Gospel” albums
                 23 chart in 2008 and 2009.
                 24        6.      “Joyful Noise” appeared on a Billboard “Gospel Digital Songs” chart
                 25 in 2011 and 2012.
                 26        The grounds for this motion is that these accomplishments in the Christian
                 27 music community are irrelevant to, and do not tend to prove or disprove that
    Mitchell     28 defendants Henry Walter and Lukasz Gottwald—the sole defendants responsible
  Silberberg &
   Knupp LLP
                                                              2
11134805.1
                                DEFENDANTS’ MIL NO. 6 EXCLUDING EVIDENCE OF CHRISTIAN SUCCESS
          Case 2:15-cv-05642-CAS-JC Document 342 Filed 06/12/19 Page 3 of 10 Page ID #:4493



                  1 for creating the allegedly infringing instrumental music for “Dark Horse”—had a
                  2 reasonable opportunity to hear “Joyful Noise” prior to creating their instrumental
                  3 music. Fed. R. Evid. 402. Introduction of such evidence would also be unduly
                  4 prejudicial and confusing. Fed. R. Evid. 403.
                  5        This Motion is made following the conferences of counsel pursuant to Local
                  6 Rules 7-3 and 16-2.6, which took place on May 24, 2019 and June 6, 2019. Wais
                  7 Decl., ¶ 2. This Motion is based on this Notice of Motion and Motion, the attached
                  8 Memorandum of Points and Authorities, any supporting declarations, any further
                  9 briefing regarding this Motion, the pleadings and evidence in the Court’s files, and
                 10 such other evidence and arguments that the Court may consider at the hearing on
                 11 this Motion.
                 12
                      DATED: June 12, 2019                MITCHELL SILBERBERG & KNUPP LLP
                 13
                 14                                      By: /s/ Aaron M. Wais
                                                         Aaron M. Wais (SBN 250671)
                 15
                                                         Attorneys for Defendants other than Katheryn
                 16                                      Elizabeth Hudson, and Kitty Purry, Inc.
                 17
                      DATED: June 12, 2019                GREENBERG TRAURIG, LLP
                 18
                 19                                      By: /s/ Vincent H. Chieffo
                 20                                      Vincent H. Chieffo (SBN 49069)
                                                         Attorneys for Defendants Katheryn Elizabeth
                 21                                      Hudson p/k/a Katy Perry and Kitty Purry, Inc.
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                              3
11134805.1
                              DEFENDANTS’ MIL NO. 6 EXCLUDING EVIDENCE OF CHRISTIAN SUCCESS
          Case 2:15-cv-05642-CAS-JC Document 342 Filed 06/12/19 Page 4 of 10 Page ID #:4494



                 1                   ATTESTATION REGARDING SIGNATURES
                 2         Pursuant to Local Civil Rule 5-4.3.4(a)(2)(i), I hereby attest that all Parties,
                 3 on whose behalf this entire filing is jointly submitted, concur in this filing’s
                 4 content and have authorized its filing.
                 5
                      Dated: June 12, 2019                  /s/ Aaron M. Wais
                 6
                                                           Aaron M. Wais
                 7
                 8
                 9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                               4
11134805.1
                              DEFENDANTS’ MIL NO. 6 EXCLUDING EVIDENCE OF CHRISTIAN SUCCESS
          Case 2:15-cv-05642-CAS-JC Document 342 Filed 06/12/19 Page 5 of 10 Page ID #:4495



                  1               MEMORANDUM OF POINTS AND AUTHORITIES
                  2 I.      Introduction and Statement of Relevant Facts
                  3         At trial, Plaintiffs bear the burden of proving that defendants Walter and
                  4 Gottwald—the sole defendants responsible for creating the allegedly infringing
                  5 instrumental music for “Dark Horse”1—copied “Joyful Noise” in creating their
                  6 instrumental music. This means Plaintiffs must prove access—meaning that
                  7 Walter or Gottwald had a reasonable opportunity to hear “Joyful Noise” before
                  8 creating the instrumental music for “Dark Horse”—as well as substantial
                  9 similarity. As to access, Plaintiffs have long admitted that they have no direct
                 10 evidence of Walter or Gottwald having had an opportunity to hear “Joyful Noise”
                 11 or circumstantial evidence that they heard it through a chain of events (i.e., an
                 12 intermediary). They have confirmed that they will not argue either theory at trial.
                 13         Instead, Plaintiffs’ sole theory of access has always been that “Joyful Noise”
                 14 was allegedly “widely disseminated” such that a jury could infer that Walter or
                 15 Gottwald had a reasonable opportunity to hear the song. In furtherance of this
                 16 theory, at trial, Plaintiffs intend to introduce evidence that, in 2009, “Joyful Noise”
                 17 and the album on which it appeared, Our World Redeemed, were nominated for
                 18 three Christian music awards and, in various years, appeared on three Billboard
                 19 Christian music charts. This evidence should be excluded because Walter and
                 20 Gottwald were not participating in the relevant niche market of Christian music.
                 21 See infra, pp. 6-8 (collecting evidence and citing authorities). Instead, as Plaintiffs
                 22 concede, they “operate in a far different music universe.”2 As such, the song
                 23 and album’s alleged acclaim within that niche market is irrelevant to access and
                 24 should be excluded. Its introduction is also prejudicial and confusing.3
                 25   1
                      See Dkt. 287, p. 3, ¶ 11; Dkt. 299, pp. 3-4.
                 26   2
                      Dkt. 155, pp. 8:27-9:1 (emphasis added).
                 27 3 The Court did consider the Billboard charts on summary judgment; as discussed
                    below, however, the evidentiary record on this point has changed since summary
    Mitchell     28 judgment with a representative of Billboard being deposed.
  Silberberg &
   Knupp LLP
                                                                5
11134805.1
                               DEFENDANTS’ MIL NO. 6 EXCLUDING EVIDENCE OF CHRISTIAN SUCCESS
          Case 2:15-cv-05642-CAS-JC Document 342 Filed 06/12/19 Page 6 of 10 Page ID #:4496



                  1 II.     Evidence of Christian Music Awards and Appearances on Billboard
                  2         Christian Charts Is Irrelevant To Access.
                  3         Only relevant evidence, which is defined as evidence having “any tendency
                  4 to make a fact [of consequence to the action] more or less probable than it would
                  5 be without the evidence[,]” is admissible. Fed. R. Evid. 401, 402. Here, Plaintiffs
                  6 contend that evidence that Our World Redeemed and “Joyful Noise” received
                  7 nominations for three Christian music awards and appeared on three Billboard
                  8 Christian music charts is relevant to access; i.e., it can support an inference that
                  9 Walter and Gottwald had a reasonable opportunity to hear “Joyful Noise.” Not so.
                 10         The evidence through which a plaintiff can prove access is well-defined. A
                 11 plaintiff can prove access through “proof that defendant actually viewed, read, or
                 12 heard the work at issue.” Briggs v. Blomkamp, 70 F. Supp. 3d 1155, 1165 (N.D.
                 13 Cal. Oct. 3, 2014). “Where there is no direct evidence of access, circumstantial
                 14 evidence can be used to prove access either by (1) establishing a chain of events
                 15 linking the plaintiff’s work and the defendant’s access, or (2) showing that the
                 16 plaintiff’s work has been widely disseminated.” Loomis v. Cornish, 836 F.3d 991,
                 17 995 (9th Cir. 2016); Ninth Cir. Jury Instr. 17.18, Supp. Instr. In Loomis, the Ninth
                 18 Circuit summarized two types of “widespread dissemination” cases: (1) those
                 19 where a song achieves “an appreciable level of national saturation,” which centers
                 20 on “the degree of a work’s commercial success and on its distribution through
                 21 radio, television, and other relevant mediums” and (2) those where there is
                 22 “saturation in a relevant market in which both the plaintiff and the defendant
                 23 participate.” Id. at 994-95, 997-98 (citing cases).
                 24         Regardless of the theory of access, the evidence must support a “reasonable
                 25 possibility, not merely a bare possibility,” that the defendant heard the work.
                 26 Loomis, 836 F.3d at 995; Three Boys Music Corp. v. Bolton, 212 F.3d 477, 482-84
                 27 (9th Cir. 2000) (reasonable opportunity requires more than mere speculation or
    Mitchell     28 conjecture). As such, even in the context of widespread dissemination, a plaintiff
  Silberberg &
   Knupp LLP
                                                                6
11134805.1
                               DEFENDANTS’ MIL NO. 6 EXCLUDING EVIDENCE OF CHRISTIAN SUCCESS
          Case 2:15-cv-05642-CAS-JC Document 342 Filed 06/12/19 Page 7 of 10 Page ID #:4497



                  1 must prove facts that explain why and how the specific dissemination sought to be
                  2 proven would support an inference that the defendant author had a reasonable
                  3 opportunity to hear plaintiff’s song. For example, in Loomis, plaintiff attempted to
                  4 prove access by presenting evidence that the defendant songwriters were recording
                  5 songs in Santa Barbara at the same time that plaintiff’s song was “receiving ‘tons
                  6 of airplay’ on local radio stations” and national and local newspapers were
                  7 carrying stories about the band’s achievements. Loomis, 836 F.3d at 998. The
                  8 Ninth Circuit, however, rejected this evidence, concluding that the fact that
                  9 plaintiff’s song had saturated the local Santa Barbara music scene was completely
                 10 irrelevant because the defendant songwriters were not participating in the Santa
                 11 Barbara music scene. See id.; see also Guzman v. Hacienda Records & Rec.
                 12 Studio, Inc., 2014 WL 6982331, at *5-6 (S.D. Tex. Dec. 9, 2014), aff’d 808 F.3d
                 13 1031 (5th Cir. 2015) (a song was not “widely disseminated” where it “did not
                 14 achieve popularity outside of the Tejano music scene”).4
                 15         Here, evidence of Christian music awards and appearances on Billboard
                 16 Christian charts is obviously not direct evidence that Walter or Gottwald heard
                 17 “Joyful Noise” or circumstantial evidence that one of them heard it through a chain
                 18 of events (e.g., an intermediary). Instead, at best, the evidence is arguably relevant
                 19 to proving that “Joyful Noise” reached a sufficient level of saturation in the
                 20 Christian music world to constitute widespread dissemination in that niche
                 21 market.5
                 22   4
                        This is true even in cases finding access. In Three Boys Music Corp., for
                 23   example, the Ninth Circuit upheld a jury’s finding that it was reasonable for the
                      jury to infer that the songwriters, Bolton and Goldmark, had heard plaintiff’s song
                 24   because it “was widely disseminated on radio and television stations where Bolton
                      and Goldmark grew up” (Three Boys Music Corp., 212 F.3d at 483-84) (emphasis
                 25   added) and Bolton also admitted that he “grew up listening to groups such as the
                      Isley Brothers,” was a “huge fan,” a “collector of their music,” “kn[ew] everything
                 26   [the Isley Brothers had] done” (id.), and had even expressed concern to his co-
                      writer that they “were copying a song by another famous soul singer.” Id. at 484.
                      5
                 27     Plaintiffs have not argued and cannot plausibly argue that acclaim in the Christian
                      music world equals national saturation. They have no evidence to support such a
    Mitchell     28   contention and it is contrary to common sense. Indeed, Billboard’s representative
  Silberberg &
   Knupp LLP
                                                                                             (…continued)
                                                                 7
11134805.1
                               DEFENDANTS’ MIL NO. 6 EXCLUDING EVIDENCE OF CHRISTIAN SUCCESS
          Case 2:15-cv-05642-CAS-JC Document 342 Filed 06/12/19 Page 8 of 10 Page ID #:4498



                  1         Yet, pursuant to Loomis, Three Boys, and Guzman, the dissemination and
                  2 popularity of a copyrighted work in a specific niche market cannot be used to infer
                  3 access by the defendant authors unless the defendants participated in that specific
                  4 market. Here, it is undisputed that Walter and Gottwald were not participants in
                  5 the relevant niche market, and did not follow, listen to, or search online for music
                  6 falling within that genre of music. Wais Decl., Ex. 1 (Walter MSJ Decl.), ¶¶ 9-10,
                  7 18-19; Ex. 2 (Gottwald MSJ Decl.), ¶¶ 8-9, 17-18. As such, evidence of Christian
                  8 music award nominations and appearances on Billboard Christian music charts
                  9 cannot support an inference that Walter or Gottwald had a reasonable opportunity
                 10 to hear “Joyful Noise.” Thus, the evidence is irrelevant and should be excluded.
                 11         Nor should Plaintiffs be heard to argue otherwise. Lacking actual evidence
                 12 of access, Plaintiffs’ goal at trial is plainly to try and confuse the jury by throwing
                 13 out as much evidence as possible that some unknown persons heard “Joyful Noise”
                 14 in the hopes that the jury will speculate—without basis—that Walter and Gottwald
                 15 were among that group. Yet, while the fact that the song attained some level of
                 16 prominence in the Christian music community might make it reasonable to infer
                 17 that someone in that community heard “Joyful Noise,” it does not raise even a bare
                 18 possibility, much less a reasonable possibility, that Walter and Gottwald heard the
                 19 song. See supra, pp. 6-7 (citing Loomis, Three Boys, and Guzman). It is complete
                 20 conjecture. Again, the evidence is irrelevant and should be excluded.
                 21 III.    The Evidence is Prejudicial and Confusing.
                 22         Even if there is some marginal relevance, and there is not, the evidence
                 23 should also be excluded because of the serious risk of prejudice presented by the
                 24 introduction of this evidence at trial. Fed. R. Evid. 403. Again, Plaintiffs’ goal at
                 25
                    (…continued)
                 26 testified that songs and albums on the Christian music charts are not as popular as
                    songs and albums appearing on charts that span all genres or charts specific to the
                 27 mainstream top 40, Rock, R&B/Hip-Hop, and Country genres. Wais Decl., Ex. 3
                    (Pietroluongo Depo. Tr.), pp. 23, l. 7-24, l. 16. Indeed, “most [genres] are larger
    Mitchell     28 than gospel and Christian.” Id.
  Silberberg &
   Knupp LLP
                                                                8
11134805.1
                               DEFENDANTS’ MIL NO. 6 EXCLUDING EVIDENCE OF CHRISTIAN SUCCESS
          Case 2:15-cv-05642-CAS-JC Document 342 Filed 06/12/19 Page 9 of 10 Page ID #:4499



                  1 trial is to confuse the issues and mislead jurors into inferring access based on a host
                  2 of irrelevant evidence. See supra, pp. 6-8; see also Defs. Mtns. Limine Nos. 4, 5,
                  3 7-10. The introduction of the evidence at issue here will feed into that goal and
                  4 undoubtedly confuse the issues and mislead jurors into assigning inappropriate
                  5 probative weight to the fact that Our World Redeemed and “Joyful Noise” received
                  6 Christian music award nominations and appeared on Billboard Christian music
                  7 charts, thereby allowing them to speculate and conclude that such evidence
                  8 somehow proves that Walter or Gottwald had a reasonable opportunity to hear
                  9 “Joyful Noise,” when, as explained above, it does not. This is precisely the type of
                 10 “unfair prejudice” and “misleading [of] the jury” that the Rule 403 seeks to
                 11 prevent. See U.S. v. Espinoza-Baza, 647 F.3d 1182, 1190 (9th Cir. 2011)
                 12 (affirming exclusion under FRE 403 where the evidence “if admitted, would have
                 13 created a substantial risk of confusion and that it might have caused the jury to
                 14 base its verdict on highly speculative evidence rather than [defendant’s] guilt or
                 15 innocence.”). Given the lack of probative value and a real and legitimate risk of
                 16 causing confusion at trial, this evidence should be excluded.
                 17                                    CONCLUSION
                 18         Defendants respectfully request that the Court grant its motion in limine.
                 19
                 20 DATED: June 12, 2019                   MITCHELL SILBERBERG & KNUPP LLP

                 21                                        By: /s/ Aaron M. Wais
                 22                                        Aaron M. Wais (SBN 250671)
                                                           Attorneys for Defendants other than Katheryn
                 23                                        Elizabeth Hudson, and Kitty Purry, Inc.
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                               9
11134805.1
                               DEFENDANTS’ MIL NO. 6 EXCLUDING EVIDENCE OF CHRISTIAN SUCCESS
         Case 2:15-cv-05642-CAS-JC Document 342 Filed 06/12/19 Page 10 of 10 Page ID #:4500



                 1 DATED: June 12, 2019             GREENBERG TRAURIG, LLP
                 2
                                                    By: /s/ Vincent H. Chieffo
                 3                                  Vincent H. Chieffo (SBN 49069)
                                                    Attorneys for Defendants Katheryn Elizabeth
                 4
                                                    Hudson p/k/a Katy Perry and Kitty Purry, Inc.
                 5
                 6
                 7
                 8
                 9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                        10
11134805.1
                           DEFENDANTS’ MIL NO. 6 EXCLUDING EVIDENCE OF CHRISTIAN SUCCESS
